department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov setep- fact legend taxpayer company a plan b amount c amount d bank e account f dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date date and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 90uds04u36 the taxpayer was an employee of company a from may to september the taxpayer was hospitalized nine times for a medical_condition as a result of these hospitalizations and the taxpayer’s medical_condition he lost his job with company a in september concerned with medical and other bills and against the wishes of his spouse the taxpayer requested a lump-sum_distribution from plan b on date the taxpayer received a lump-sum_distribution of amount c on date amount d amount c minus federal_income_tax withholding was deposited into the taxpayer’s checking account account f ’ with bank e the taxpayer was again hospitalized in october and november due to the taxpayer’s medical_condition amount c was never rolled into an eligible_retirement_plan such as an individual_retirement_account ira within days of its receipt amount d has remained in account f at all times the taxpayer’s spouse now handles his financial affairs based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in code sec_402 with respect to the distribution of amount c code sec_402 generally provides that any amount distributed form a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income under code sec_402 the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that the secretary may waive the 60-day requirement under sec_402 in hardship situations where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayer indicates that due to the taxpayer’s medical_condition he could not reasonably satisfy the requirement that amount c be deposited in an eligible_retirement_plan such as an ira within days of the distribution from plan b therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement contained in sec_402 with respect to amount c for transferring distributed qualified_employee retirement_funds to an eligible_retirement_plan the taxpayer is granted a period of days from the issuance of this ruling letter to make the rollover provided all other requirements of sec_402 except the day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending the original of this letter_ruling to your authorized representative if you wish to inquire about this ruling please contact 9e t ep ra t1 ld - sincerely yours conkbkr b witkin manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
